Per Curiam.

As to the various grounds of error alleged herein other than those disposed of in the written opinion heretofore handed down, this court, at request of counsel, says that' the court has examined them all with care, and in its judgment none of them are well taken. As to the claim of plaintiff in error that the court instructed the jury on the question of injury to plaintiff’s business when there was no evidence in the ease of such injury, that claim resolves itself into an instruction on an abstract proposition of law not in the case, and hence not prejudicial to defendant below.